                         Case 3:19-cr-03946-KC Document 1 Filed 11/15/19 Page 1 of 2
AO 442 (REV. 12/85)


                                             United States District Court                                       FILED
                                                   Western District of Texas                                Nov 15 2019
                                                      El Paso Division                                     Clerk, U.S. District Court
                                                                                                           Western District of Texas


                                                                                                     By:            CR
                                                                                                                            Deputy
USA                                                                 §
                                                                    § CRIMINAL COMPLAINT
vs.                                                                 § CASE NUMBER: EP:19-M -09424(1)
                                                                    §
(1) CRISTIANO BARBOSA-DOS SANTOS                                    §

                  I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about November 12, 2019 in El Paso county, in the WESTERN DISTRICT OF TEXAS

defendant did, being an alien to the United States, enter, attempt to enter, or was found in the United States after having

been previously excluded, deported, or removed from the United States without receiving permission to reapply for

admission to the United States from the Attorney General of the United States and the Secretary of Homeland Security,

the successor pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557



in violation of Title                 8              United States Code, Section(s)       1326



                  I further state that I am a(n) Border Patrol Agent and that this complaint is based on the following facts: "

The DEFENDANT, Cristiano BARBOSA-Dos Santos, an alien to the United States and a citizen of Brazil was

found near the intersection of Boone and Delta Street, approximately .85 miles east of the Bridge of the Americas

in El Paso, Texas in "

Continued on the attached sheet and made a part of hereof.



Sworn to before me and subscribed in my presence,
                                                                                    Signature of Complainant
                                                                                    Apodaca, Vanessa
                                                                                    Border Patrol Agent

November 15, 2019                                                               at EL PASO, Texas
File Date                                                                          City and State



ANNE T. BERTON                                                                      ______________________________
UNITED STATES MAGISTRATE JUDGE                                                      Signature of Judicial Officer

                                                                                    OATH TELEPHONICALLY SWORN
                                                                                    AT 1:17 P.M.
                                                                                    FED.R.CRIM.P. 4.1(b)(2)(A)
                  Case 3:19-cr-03946-KC Document 1 Filed 11/15/19 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - EP:19-M -09424(1)

WESTERN DISTRICT OF TEXAS

(1) CRISTIANO BARBOSA-DOS SANTOS

FACTS (CONTINUED)

the Western District of Texas. From statements made by the DEFENDANT to the arresting agent, the
DEFENDANT was determined to be a native and citizen of Brazil, without immigration documents allowing him to
be or remain in the United States legally. The Defendant has been previously removed from the United States to
Brazil on January 19, 2017 through Atlanta, Georgia. The Defendant has not previously received the expressed
consent from the Attorney General of the United States or the Secretary of Homeland Security to reapply for
admission into the United States.



Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.


IMMIGRATION HISTORY:

The DEFENDANT has been removed two times to Mexico.
On January 19, 2017, through ATLANTA, GA, AIRPORT
On October 19, 2019, through LOS ANGELES. CA

CRIMINAL HISTORY:

NONE
